DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action is in response to communication filled on 07/13/2022. Claims 1-4, 7-10, 12-17, 20-21, 33-34 and 36-37 are pending on this application.

2.	Applicant's arguments with respect to claims 1-4, 7-10, 12-17, 20-21, 33-34 and 36-37 have been fully considered but are not persuasive. 

Response to Remarks

3.	Regarding claim 1, applicants asserts that Liu in view of Nammi fails to disclose limitation “receiving, by a first terminal, N groups of reference signals sent by a second terminal, N being a positive integer, wherein transmission resources of the reference signals of different groups are in a pattern of time division; sending, by the first terminal, index information of the target reference signal to the second terminal wherein information can be carried in a feedback channel” (Remarks, page 7, second paragraph).
	Examiner respectfully disagrees.
Liu teaches receiving, by a first terminal, N groups of reference signals sent by a second terminal, N being a positive integer (Liu, ¶0008 “receiving, by user equipment, P1 first reference signals sent by a network device on a first reference signal resource and P2 second reference signals sent by the network device on a second reference signal resource, where P1≥1 and P2≥1”, Fig. 2 item S201), wherein transmission resources of the reference signals of different groups are in a pattern of time division (Liu, ¶0051 “where the first notification message is used to indicate a first measurement time window in which the user equipment receives the first reference signal … where the second notification message is used to indicate a second measurement time window in which the user equipment receives the second reference signal”, Fig. 2 item S201)
	While Liu teaches sending, by the first terminal, index information of the target reference signal to the second terminal (Liu, ¶0008 “performing, by the user equipment, channel quality measurement on the first reference signal and the second reference signal, and reporting, to the network device based on a channel quality measurement result, M reference signal resource indexes, channel quality information corresponding to the M reference signal resource indexes, and reference signal types or reference signal resource set indexes corresponding to the M reference signal resource indexes, where M≥1”), Nammi teaches wherein information can be carried in a feedback channel (Nammi, ¶0006 “The method may further include sending a feedback signal to the transmitting node over a feedback channel.”). Therefore, taking the combined teaching of Liu and Nammi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention for the benefit of reducing signaling overhead and efficient communication. Applicant argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 9-10, 12-17, 20-21, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200112966) in view of Nammi (US 2015/0249524).

5.	As per claim 1, Liu teaches an information feedback method, comprising: receiving, by a first terminal, N groups of reference signals sent by a second terminal, N being a positive integer, wherein transmission resources of the reference signals of different groups are in a pattern of time division (Liu, Fig. 2 item S201);  selecting, by the first terminal, a target reference signal based on the received N groups of reference signals (Liu, Fig. 2 S02).
	While Liu teaches sending, by the first terminal, index information of the target reference signal to the second terminal (Liu, ¶0008), Nammi teaches wherein information can be carried in a feedback channel (Nammi, ¶0006). Therefore, taking the combined teaching of Liu and Nammi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention for the benefit of reducing signaling overhead and efficient communication. 
 
6. Claim 14 is similarly analyzed as claim 1 for obviousness reason discussed above. 

7.	As per claim 2, Liu in view of Nammi teaches the method according to claim 1, wherein, a value of N is indicated based on a control channel of the second terminal; or, a value of N is determined based on a pre-configuration; or, a value of N is determined based on a configuration by a base station (Liu, ¶0034). 

8. Claim 15 is similarly analyzed as claim 2 for obviousness reason discussed above. 

9.	As per claim 3, Liu in view of Nammi teaches the method according to claim 1, wherein each group of reference signal comprises M time domain symbols, M being a positive integer; wherein, a value of M is indicated based on a control channel of the second terminal; or, a value of M is determined based on a pre-configuration; or, a value of M is determined based on a configuration by a base station (Liu, ¶0034). 

10. Claim 16 is similarly analyzed as claim 3 for obviousness reason discussed above. 

11.	As per claim 4, Liu in view of Nammi teaches the method according to claim 3, wherein a transmission resource of the control channel of the second terminal and the transmission resources of the reference signals are in a pattern of time division (Liu, ¶0023). 

12. Claim 17 is similarly analyzed as claim 4 for obviousness reason discussed above. 

13.	As per claim 7, Liu in view of Nammi teaches the method according to claim 1, wherein the feedback channel further comprises at least one of the following: identification information of the first terminal, identification information of the second terminal (Nammi, ¶0006). 

14. Claim 20 is similarly analyzed as claim 7 for obviousness reason discussed above. 
 
15.	As per claim 8, Liu in view of Nammi teaches the method according to claim 1, wherein the feedback channel comprises K time domain symbols, K being a positive integer; wherein, a value of K is indicated based on a control channel of the first terminal (Liu, ¶0034);  or, a value of K is determined based on a pre-configuration;  or, a value of K is determined based on a configuration by a base station (Liu, ¶0034). 

16. Claim 21 is similarly analyzed as claim 8 for obviousness reason discussed above. 

17.	As per claim 9, Liu in view of Nammi teaches the method according to claim 1, wherein the sending, by the first terminal, index information of the target reference signal to the second terminal comprises (Liu, ¶0008): sending, by the first terminal, the feedback channel (Nammi, ¶0006) to the second terminal N times to transmit the index information of the target reference signal N times (Liu, ¶0034). 

18. Claim 33 is similarly analyzed as claim 9 for obviousness reason discussed above. 

19.	As per claim 10, Liu in view of Nammi teaches the method according to claim 1, further comprising: performing, by the first terminal, sensing to determine at least one available resource, and 
selecting a transmission resource for transmitting the feedback channel from the at least one available resource (Nammi, ¶0039); wherein the transmission resource of the feedback channel is indicated by a control channel of the first terminal (Nammi, ¶0039). 

20. Claim 34 is similarly analyzed as claim 10 for obviousness reason discussed above. 

21.	As per claim 12, Liu in view of Nammi teaches the method according to claim 1, further comprising: determining, by the first terminal, a transmission resource for transmitting the feedback channel based on the transmission resources of the reference signals (Nammi, ¶0039). 

22. Claim 36 is similarly analyzed as claim 12 for obviousness reason discussed above. 

23.	As per claim 13, Liu in view of Nammi teaches the method according to claim 8, wherein a transmission resource of the control channel of the first terminal and a transmission resource of the 
feedback channel are in a pattern of time division (Liu, ¶0023). 
 
24. Claim 37 is similarly analyzed as claim 13 for obviousness reason discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637